DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 has been considered.
Claim Objections
Claims 15, 18 and 21 are objected to because of the following informalities: Claim 15 should be corrected for the number disagreement “…polymers…is…” Claim 18 should be amended to conform to the practice of the Office, e.g., replacing “Use” with “A method of use”, or converting the claim into a method of preparing the composition of claim 1. In claim 21, an “and” should be inserted before “non-woven” in part b. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7, 10, 12-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Many of these claims recite a broad limitation followed by a narrower, more preferred limitation, and it is unclear as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In addition, claim 7 depends on claim 1 and describe how the redox potentials of the aqueous colloidal dispersion and the coating composition are measured. These features do not have an antecedent basis in claim 1. Claim 12 recites the carbonyl-functional monomer which does not have an antecedent basis in claim 1. Perhaps claim 12 should be amended to depend from claim 9. It is also noted of the inconsistency wherein claim 14 recites the polymer in singular form while claim 15 does it in plural form. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 7 depends on claim 1 but simply provides a description of how the redox potential is measured. Claim 7 does not change the scope of claim 1 in any way. As the description is already given in the specification, applicant is advised to cancel claim 7. Claim 22 depends on claim 20 and recites a coating method. However, claim 20 is directed to a crosslinked coating, not a coating method. Since the determination of the patentability of a product generally does not depend on the method of making said product, specifying how the coating of claim 20 is performed does not affect the crosslinked coating. Perhaps, claim 22 should be amended to depend on claim 19. 
Allowable Subject Matter
Claims 1-3, 8-9, 11, 16 and 19-20 are allowed.
Claims 18 and 21 would be allowable if amended to overcome the aforementioned objections.
Claims 4-6, 10, 12-15 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The pending claims are allowable over WO 2012/140042 A1 (= US 8,975,332 B2) to Mestach et al., which represents the closest prior art of record and which discloses a similar aqueous coating composition but comprising a two-stage vinyl polymer particle, e.g., core-shell type, wherein the first stage polymer (1) comprises a carboxylic acid monomer such as methacrylic acid and a carbonyl-functional monomer such as diacetone acrylamide and (2) has an acid value of 23-150 mg-KOH/g, preferably 55-75 mg-KOH/g, and a number-average molecular weight Mn of 750-100,000, preferably 5,000-75,000. The composition further comprises a crosslinking agent which can be a hydrazide in the case of carbonyl-functional polymer. In the examples, the equivalent molar ratio of the hydrazide, e.g., adipic acid dihydrazide, to the carbonyl functional groups in the polymer particle is roughly 0.5, and the first-stage polymer has an acid value of 65.2 mg-KOH/g and a Mn of 7,700 or 12,400. The composition therefore satisfies conditions (i) and (iii) but the value corresponding to condition (ii) is 12,400/65.2 = 190.2, which is much smaller than the claimed value of greater than 400. While the general Mn range of 750-100,000 coupled with a general acid value of 23-150 gives a corresponding ratio ranging from 5 to 4,348 that overlaps the claimed range of greater than 400, there is no guidance, either from Mestach et al. or elsewhere, to adjust the Mn and the acid value to achieve Mn/(acid value) > 400 in order to improve storage stability as shown in the instant application. 
Other Notable Prior Art
Aqueous coating compositions comprising diacetone (meth)acrylamide-containing polymer particles and adipic acid dihydrazide are also disclosed by US 5,962,571 and US 2007/0135567 A1, but neither of which disclose or suggest the composition of claim 1. (Note that the three references mentioned in this action are US-counterparts of the references cited by the ISA in the ISR.)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762